Citation Nr: 0211583	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-20 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability claimed as vertebra and/or back injury.

3.  Entitlement to service connection for right knee 
arthritis.

4.  Entitlement to a compensable evaluation for a laceration 
scar of the right knee.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was received in September 1999, the statement of 
the case was issued in September 1999, and a substantive 
appeal was received in October 1999.


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a cervical 
spine disability and that new and material evidence had not 
been presented to reopen a claim of entitlement to service 
connection for a back disability; a timely notice of 
disagreement was not received to initiate an appeal from 
either of these determinations.  

2.  Evidence received since the January 1998 rating decision 
is not, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for a cervical spine 
disability.  

3.  Evidence received since the January 1998 rating decision 
is not, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for a back disability.

4.  Right knee arthritis was not manifested during the 
veteran's active duty service or for many years thereafter 
and is not otherwise related to military service. 

5.  The veteran's service connected laceration scar of the 
right knee is manifested by no limitation of function of the 
right knee and no pain or tenderness on examination.  


CONCLUSIONS OF LAW

1.  The January 1998 rating action which determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a cervical 
spine disability and that new and material evidence had not 
been presented to reopen a claim of entitlement to service 
connection for a back disability claimed as a back injury is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the January 1998 rating action is 
not new and material, and the veteran's claim of entitlement 
to service connection for a cervical spine disability has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  Evidence received since the January 1998 rating action is 
not new and material, and the veteran's claim of entitlement 
to service connection for a back disability has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

4.  Right knee arthritis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  

5.  The criteria for a compensable evaluation of a laceration 
scar of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report of the service-connected right knee scar, 
VA treatment records, and medical evidence and other records 
obtained from the Social Security Administration.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  In an April 2002 letter, the RO informed the veteran 
of the enactment of the VCAA and explained the duty to 
assist.  The RO also informed the veteran of what evidence 
was needed from him and where to send such information.  He 
was also advised of the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, No. 01-997 (Vet. 
App. June 19, 2002).  Under these circumstances, no further 
action is necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
reopening claims based on new and material evidence, 
entitlement to service connection, and entitlement to a 
compensable evaluation for a scar.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board also observes that the VCAA specifically notes that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
However, the new notice provisions of the VCAA do apply to 
attempts to reopen claims and VA must notify the claimant of 
any further information or evidence not previously provided 
to VA that is necessary to substantiate the claim.  VA must 
also notify the claimant which portion of that information or 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  VA must also notify the claimant 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, NO. 01-997 (Vet. App. June 19, 
2002).  As noted earlier, the veteran has been effectively 
advised in the statement of the case and supplemental 
statement of the case of the types of evidence necessary to 
reopen his claim, and an April 2002 RO letter informed of the 
types of evidence VA would assist him in obtaining.  Further, 
the record shows that VA has effectively complied with the 
VCAA by obtaining all identified VA records and Social 
Security records.  

In sum, the Board has reviewed the facts of this case in 
light of the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of his claims and has notified him 
of the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran for further argument as the Board's consideration of 
the new law and new regulations in the first instance does 
not prejudice the veteran.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

New and Material Claims

I.  Cervical Spine Disability

The record reflects that entitlement to service connection 
for a cervical spine disability was originally denied in a 
July 1991 rating action on the bases that a cervical spine 
disability was not shown during service, within one year of 
separation from service, or for many years after service.  
The veteran was notified of that decision in a July 1991 
letter from the RO, but he did not file a notice of 
disagreement to initiate an appeal.  The July 1991 rating 
action therefore became final based upon the evidence of 
record.  See 38 U.S.C.A. § 7105(c).  

The veteran subsequently attempted to reopen his claim, but 
in a January 1998 rating action the RO determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a cervical 
spine disability.  The veteran was notified of that 
determination in a January 1998 letter from the RO.  The 
veteran did not file a timely notice of disagreement to 
initiate an appeal of that determination.  The January 1998 
rating action therefore also became final based upon the 
evidence of record.  See 38 U.S.C.A. § 7105(c).  The present 
appeal ensued. 

A claim which is the subject of a final prior decision may be 
reopened if new and material evidence has been presented or 
secured since the prior final decision.  See 38 U.S.C.A. 
§ 5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes here that although 
the provisions of 38 C.F.R. § 3.156(a) were recently amended, 
the amended version is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  Therefore, the change in the regulation therefore 
does not impact the present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The evidence received since the RO's January 1998 denial of 
the veteran's claim includes VA treatment records dated from 
1991 to 1998, an August 1998 medical evaluation report, 
records from the Social Security Administration, and a 
January 1999 VA examination report.  

The VA treatment records dated from 1991 to 1998 contain some 
duplications but are predominantly new in that they were not 
previously of record.  However, they do not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of a cervical spine disability 
during active military service.  The treatment records 
document relevant complaints of neck pain radiating into the 
shoulders and findings of cervical radiculopathy, cervical 
disc disease, and neck and shoulder pain secondary to severe 
spondylosis with herniated nucleus pulposus, midline L4-5.  A 
March 1998 magnetic resonance imaging report reflects an 
impression of large central disc protrusion at C4-5 and a 
February 1998 radiographic report shows marked degenerative 
disc changes at C5-6 and C6-7 with osteophyte formation.  
Although these records provide information and evidence as to 
the veteran's current level of disability, they do not 
provide any information or evidence as to the etiology of the 
veteran's cervical spine disability.  The Board notes that 
the veteran's statements noted in these records in regard to 
the cause or origin of his cervical disability are 
essentially duplicative of those already of record and 
considered by the RO.  A mere history recorded by a medical 
examiner, without an independent basis based on review of 
actual medical records does not constitute competent medical 
evidence and does not enjoy the presumption of truthfulness 
accorded by Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
in a determination as to whether the evidence is new and 
material.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Furthermore, these treatment records do not demonstrate the 
incurrence of a cervical spine injury or disability during 
service.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim as it does not tend to show 
that a cervical spine disability was incurred in or 
aggravated during military service, or is otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).  

An August 1998 medical evaluation report signed by G. Kalin, 
M. D., is new in that it was not previously of record.  
However, it does not bear directly and substantially upon the 
specific matter under consideration, the incurrence or 
aggravation of a cervical spine disability during active 
military service.  The evaluation report demonstrates a 
complaint of degenerative arthritis over most of the 
veteran's body.  It was noted that the problem had gradually 
worsened over the past 15 years and was especially severe in 
the shoulders and hands.  The physician noted physical 
findings on examination of the neck, shoulders, elbows, 
wrist, lumbar spine, knees, and ankles.  Neurological 
examination was noted as normal.  An assessment of diffuse 
degenerative joint disease, mild bilateral carpal tunnel 
syndrome, and cervical and lumbar herniated disc disease was 
noted.  Although this medical evaluation report provides 
evidence and information as to the veteran's current level of 
disability, it does not provide any information or evidence 
as to the etiology of the veteran's cervical spine disability 
or demonstrate the incurrence of a cervical injury or 
disability during military service.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
as it does not tend to show that a cervical spine disability 
was incurred in or aggravated by military service, or is 
otherwise related to military service.  See 38 C.F.R. 
§ 3.156(a).  

The records received from the Social Security Administration 
are new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matter under consideration, the incurrence or aggravation of 
a cervical spine disability during active military service.  
These records demonstrate that the veteran complained of pain 
in the neck, shoulders, wrist, and hands.  He also reported 
that the pain began in 1987.  It was noted the veteran was 
taking medication for pain relief.  This evidence provides no 
information as to the incurrence of a cervical spine 
disability during service or as to the etiology of the 
veteran's current cervical spine disability.  Furthermore, 
the veteran reported that his pain began in 1987, more than 
twenty years after his discharge from service.  The Board 
notes that evidence which is unfavorable to the appellant's 
case and which supports the previous denial cannot trigger a 
reopening of the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).  Thus, this newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim as it does not tend to 
show that a cervical spine disability was incurred in or 
aggravated by active military service, or is otherwise 
attributable to military service.  See 38 C.F.R. § 3.156(a).

The January 1999 VA examination report is new in that it was 
not previously of record.  However, it does not bear directly 
and substantially upon the specific matter under 
consideration, the incurrence or aggravation of a cervical 
spine disability during military service.  The examination 
report is limited to a right knee scar and provides no 
subjective or objective evidence regarding the veteran's 
cervical spine disability.  Thus, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim as it does not 
tend to show that a cervical spine disability was incurred in 
or aggravated by military service, or is otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).  

II.  Back Disability

The record reflects that entitlement to service connection 
for a back disability (claimed as a back injury) was 
originally denied in a November 1984 rating action on the 
bases that no residuals from a contusion of the trunk were 
found on examination in September 1984.  The veteran was 
notified of that decision in a December 1984 letter from the 
RO, but he did not file a notice of disagreement to initiate 
an appeal.  The November 1984 rating action therefore became 
final based upon the evidence of record.  See 38 U.S.C.A. 
§ 7105(c).  

The veteran later sought to reopen the claim, and the RO 
determined in a January 1998 rating decision that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a back disability, 
claimed as a back injury.  The veteran was notified of that 
determination in a January 1998 letter from the RO.  The 
veteran did not file a timely notice of disagreement to 
initiate an appeal of that determination, and the January 
1998 rating decision also became final.  See 38 U.S.C.A. 
§ 7105(c).  As discussed in the section of this decision 
dealing with the cervical spine disability claim, a claim 
which is the subject of a final prior decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108. 

The evidence received since the RO's January 1998 denial of 
the veteran's claim includes VA treatment records dated from 
1991 to 1998, an August 1998 medical evaluation report, 
records from the Social Security Administration, and a 
January 1999 VA examination report.  

The VA treatment records dated from 1991 to 1998 contain some 
duplications but are predominantly new in that they were not 
previously of record.  However, they do not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of a back disability during 
active military service.  The treatment records document 
relevant complaints of chronic back and hip pain and findings 
of low back pain secondary to spondylosis.  A March 1998 
radiographic report of the lumbosacral spine reflects normal 
findings.  Although these records provide information and 
evidence as to the veteran's current level of disability, 
they do not provide any information or evidence as to the 
etiology of the veteran's back disability.  The Board notes 
that the veteran's statements noted in these records in 
regard to the cause or origin of his back disability are 
essentially duplicative of those already of record and 
considered by the RO.  A mere history recorded by a medical 
examiner, without an independent basis based on review of 
actual medical records does not constitute competent medical 
evidence and does not enjoy the presumption of truthfulness 
in a determination as to whether the evidence is new and 
material.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
These treatment records do not demonstrate the causal 
connection between the veteran's current back disability and 
a contusion to the back noted during service or any other 
incident of service.  Thus, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim as it does not tend to 
show that a current back disability was incurred in or 
aggravated during military service, or is otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).  

An August 1998 medical evaluation report signed by G. Kalin, 
M. D., is new in that it was not previously of record.  
However, it does not bear directly and substantially upon the 
specific matter under consideration, the incurrence or 
aggravation of a back disability during active military 
service.  The evaluation report demonstrates a complaint of 
degenerative arthritis over most of the veteran's body.  It 
was noted that the problem had gradually worsened over the 
past 15 years and was especially severe in the shoulders and 
hands.  The physician noted physical findings on examination 
of the neck, shoulders, elbows, wrist, lumbar spine, knees, 
and ankles.  Neurological examination was noted as normal.  
An assessment of diffuse degenerative joint disease, mild 
bilateral carpal tunnel syndrome, and cervical and lumbar 
herniated disc disease was noted.  Although this medical 
evaluation report provides evidence and information as to the 
veteran's current level of disability, it does not provide 
any information or evidence as to the etiology of the 
veteran's back disability or demonstrate a causal connection 
between a contusion to the back noted during service and the 
veteran's current back disability.  Thus, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim as it does not 
tend to show that a back disability was incurred in or 
aggravated by military service, or is otherwise related to 
military service.  See 38 C.F.R. § 3.156(a).  

The records received from the Social Security Administration 
are new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matter under consideration, the incurrence or aggravation of 
a back disability during active military service.  These 
records demonstrate that the veteran complained of pain in 
the neck, shoulders, wrist, and hands.  He also reported that 
the pain began in 1987.  It was noted the veteran was taking 
medication for pain relief.  This evidence provides no 
information as to the incurrence of a back disability during 
service or as to a causal connection between a contusion to 
the back noted during service and the veteran's current back 
disability.  As noted, the veteran reported that his pain 
began in 1987, more than twenty years after his discharge 
from service.  The Board notes that evidence which is 
unfavorable to the appellant's case and which supports the 
previous denial cannot trigger a reopening of the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  Thus, 
this newly submitted evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim as it does not tend to show that a back disability 
was incurred in or aggravated by active military service, or 
is otherwise attributable to military service.  See 38 C.F.R. 
§ 3.156(a).

The January 1999 VA examination report is new in that it was 
not previously of record.  However, it does not bear directly 
and substantially upon the specific matter under 
consideration, the incurrence or aggravation of a back 
disability during military service.  The examination report 
is limited to a right knee scar and provides no subjective or 
objective evidence regarding the veteran's back disability.  
Thus, the newly submitted evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim as it does not tend to show that a back disability 
was incurred in or aggravated by military service, or is 
otherwise attributable to service.  See 38 C.F.R. § 3.156(a).  

Service Connection-Right Knee Arthritis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records demonstrate that upon 
enlistment examination dated in October 1953, the veteran's 
systems were clinically evaluated as normal with the 
exception of a congenital bony abnormality of the feet.  A 
November 1957 clinical record demonstrates that the veteran 
was involved in a motor vehicle accident and sustained a mild 
concussion of the brain, multiple contusions to the head, 
scalp, trunk, and extremities, and lacerated wounds to the 
scalp, forehead, and right upper leg.  A December 1958 Report 
of Medical Examination notes that the veteran had no 
residuals from a motor vehicle accident in November 1957.  
Upon separation examination dated in July 1966, no relevant 
defects or disabilities were noted.  It was noted that the 
veteran had completely recovered from a motor vehicle 
accident.  In his July 1966 Report of Medical History, the 
veteran denied current or previous painful or swollen joints, 
recurrent back pain, trick or locked knee, arthritis, or 
rheumatism.  

Upon VA examination dated in September 1984, the veteran 
complained of instability and swelling in his right knee.  
Physical examination of the right knee demonstrated a 
negative Drawer's sign and no evidence of muscle wasting or 
effusion.  The examiner noted that no real crepitus was 
appreciated.  There was a negative telegrapher's tap.  The 
veteran could heel-toe walk and rise from a crouch without 
difficulty although there was some favoring of the right 
knee.  The examiner noted the veteran had a scar on his right 
knee but no other objective findings; it was subjectively 
symptomatic.  

VA treatment records dated from 1990 to 1991 demonstrate that 
the veteran reported a medical history of residual right knee 
pain and occasional collapse of the knee.  The clinical 
records are silent for any treatment or diagnoses related to 
the right knee.

VA treatment records dated from 1991 to 1998 demonstrate 
complaints of pain and stiffness in all joints, especially 
the back, shoulders, and neck.  A March 1998 consultation 
report reflects a relevant impression of multiple joint 
arthritis.  

Records received from the Social Security Administration in 
June 1998 include a pain questionnaire completed by the 
veteran.  The veteran reported that his pain began in 1987 
and was located in his neck, shoulders, wrists, and hands.  
He also reported that the pain would spread to his legs, 
knees, ankles, and feet.  

An August 1998 medical evaluation report by G. Kalin, M. D., 
notes that the veteran reported having degenerative arthritis 
over most of his body.  He reported having pain in some part 
of his body at all times, but especially severe pain in his 
shoulders, elbows, and hands.  He also complained of 
intermittent joint swelling at times and occasional redness 
of the joints.  Examination of the knees was noted as 
unremarkable without tenderness, deformity, instability, or 
lack of range of motion.  Examination of the extremities 
revealed no evidence of cyanosis, clubbing, or edema.  An 
assessment of diffuse degenerative joint disease, mild 
bilateral carpal tunnel syndrome, and cervical and lumbar 
herniated disc disease was noted.  

Upon VA examination dated in January 1999, the veteran 
reported sustaining a laceration below the right knee in a 
motor vehicle accident.  It was noted that he had no 
fractures of the patella or tibia.  He complained of 
tenderness in the scar area and of pain in his right knee.  
Physical examination revealed range of motion in both knees 
from zero to 120 degrees and no joint effusion or heat.  The 
examiner noted there were no x-rays of the knee.  

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for right knee arthritis is not warranted.  The 
veteran's service medical records demonstrate a laceration to 
the right knee, but no other complaints or findings relevant 
to the right knee.  In his report of medical history dated in 
July 1966, the veteran denied any current or previous trick 
or locked knee.  The veteran did complain of right knee pain 
upon VA examination in September 1984, but the examiner noted 
there were no objective findings and it was only subjectively 
symptomatic.  Current VA treatment records demonstrate 
complaints of right knee pain in conjunction with complaints 
of pain in other joints and assessments of diffuse 
degenerative joint disease and multiple joint arthritis.  
However, the August 1998 medical evaluation report 
demonstrates a normal examination of the knees.  The Board 
also notes that the veteran reported in a Social Security 
Administration pain evaluation that his pain began in the 
1980's, many years after his 1966 discharge from service.  

In summary, the evidence does not demonstrate that right knee 
arthritis was manifested during service or for many years 
thereafter.  The medical evidence further fails to 
demonstrate or in any way suggest a causal connection between 
the veteran's current right knee symptomatology and military 
service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for right knee arthritis.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The 
Board notes that a remand and/or further development of this 
claim for a VA medical examination or opinion is not 
warranted as the record does not demonstrate any relevant 
complaints or findings during service or for many years 
thereafter, the current medical evidence demonstrates 
unremarkable findings upon examination of the knees in August 
1998, and does not demonstrate or suggest any causal 
connection between the veteran's current symptomatology and 
military service.  The Board finds that the record as it 
stands includes sufficient competent medical evidence to 
decide this claim.  38 C.F.R. § 3.159(c)(4); See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).

Increased Rating-Right Knee Scar

A review of the record reflects that service connection for a 
laceration scar above the right knee was granted in a 
November 1984 rating action.  The RO assigned a 
noncompensable evaluation.  In a July 1991 rating action, the 
RO continued a noncompensable evaluation for the laceration 
scar above the right knee.  In July 1998, the veteran 
requested to upgrade his right knee claim.  The veteran's 
statement was accepted as a request for an increased 
evaluation of his service-connected laceration scar above the 
right knee.  

The veteran's service-connected laceration scar above the 
right knee is currently evaluated as noncompensable pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board notes 
that VA has recently amended the rating criteria 
contemplating the skin to ensure that it uses current medical 
terminology and unambiguous criteria.  These revisions became 
effective August 30, 2002.  See 67 Fed. Reg. 49590, July 31, 
2002.  When the law or regulation changes after the claim has 
been filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

However, after reviewing the evidence, the Board must 
conclude that the new version of the regulation does not 
effectively change the rating criteria applicable to the 
veteran's scar.  Prior to August 30, 2002, 38 C.F.R. § 4.118, 
Diagnostic Code 7805 contemplated scars, other, and provided 
that they were to be rated on limitation of function of the 
part affected.  Under the revised criteria effective August 
30, 2002, Diagnostic Code 7805 also provides that scars, 
other, are to be rated on limitation of function of affected 
part.  Thus, the criteria under which the veteran's service-
connected disability is evaluated were essentially unaffected 
by the VA revisions.  Additionally, the Board recognizes that 
Diagnostic Code 7804 also contemplates superficial scars.  
Prior to August 30, 2002, Diagnostic Code 7804 provided that 
a 10 percent evaluation was warranted for scars, superficial, 
tender and painful on objective demonstration.  Effective 
August 30, 2002, Diagnostic Code 7804 provides that a 10 
percent evaluation is warranted for scars, superficial, 
painful on examination.  Again, the Board finds no 
substantial difference between the old and new versions of 
Code 7804 as such would apply to the disability demonstrated 
in this case. 

A January 1999 VA examination report of the scar demonstrates 
that the veteran reported that the scar had been tender for 
41 years.  He reported slightly more tenderness and soreness 
when it was cold.  He also reported complaining about the 
discomfort in the scar for many years.  Physical examination 
revealed a four-centimeter well-healed laceration just below 
the patella on the right.  The medial aspect of the scar had 
a small gap and depression which did not appear to be tender.  
There was no keloid formation, ulceration, or breakdown of 
the skin.  The examiner noted there was no elevation of the 
scar and the underlying tissue was normal, without loss.  
There was no inflammation or edema and texture was normal.  
Adherence was normal and the color of the scar was normal.  
There was no disfigurement, no burn scar, and no limitation 
of function by the scar.  The examiner noted that a 
photograph was not taken because the scar was the same color 
as the surrounding skin and probably would not show up in a 
picture.  An impression of a four-centimeter scar below the 
right patella causing no dysfunction of the right knee was 
noted.  

The VA treatment records and those received from the Social 
Security Administration are silent for complaints, treatment, 
diagnoses, or findings relevant to the veteran's service-
connected right knee scar.  

As the medical evidence demonstrates no limitation of 
function of the right knee as a result of the scar, the Board 
is compelled to conclude that a compensable evaluation 
pursuant to Diagnostic Code 7805 is not warranted.  Moreover, 
as previously noted, although the veteran has complained of 
tenderness and soreness in the right knee scar, medical 
examination does not reveal any tenderness in the medial 
aspect of the scar.  The scar was not found to be painful on 
examination.  Thus, there is no basis for assignment of a 
compensable rating under Diagnostic Code 7804.  

Thus, because the medical evidence does not demonstrate any 
limitation of function of the right knee due to the service-
connected laceration scar of the right knee or any pain or 
tenderness on examination, the Board is compelled to conclude 
that the criteria for a compensable evaluation have not been 
met.  In reaching this determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


